Case: 10-30852   Document: 00511956324   Page: 1   Date Filed: 08/14/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 August 14, 2012

                                 No. 10-30852                    Lyle W. Cayce
                                                                      Clerk

UNITED STATES OF AMERICA,

                                          Plaintiff - Appellee

v.

SHAWNA TICKLES, also known as Shawna Tickless,

                                          Defendant - Appellant



                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:09-CR-106-2




                                 No. 10-31085


UNITED STATES OF AMERICA,

                                          Plaintiff - Appellee

v.

JABAR GIBSON,

                                          Defendant - Appellant
  Case: 10-30852    Document: 00511956324    Page: 2   Date Filed: 08/14/2012



                                Nos. 10-30852
                                     10-31085



                Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:09-CR-249-1


               ON REMAND FROM THE SUPREME COURT
                     OF THE UNITED STATES

Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:
      After our opinion was issued in these consolidated cases, the Supreme
Court decided Dorsey v. United States, 132 S. Ct. 2321 (2012). Dorsey held,
contrary to our opinion, that the more lenient penalties of the Fair Sentencing
Act (“Act”) apply to offenders who committed an offense before the Act was
passed, but were sentenced after the Act was enacted. We therefore VACATE
and REMAND these cases for resentencing consistent with the Court’s holding
in Dorsey.




                                      2